Exhibit 10.69
CONSENT AND AMENDMENT NO. 1
TO CREDIT AGREEMENT
          THIS CONSENT AND AMENDMENT NO. 1 CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 29, 2010, by and among the Lenders identified on the
signature pages hereof (such Lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC,
formerly known as Wells Fargo Foothill, LLC, a Delaware limited liability
company, as the arranger and administrative agent for the Lenders (in such
capacity, “Agent”) and NAVARRE CORPORATION, a Minnesota corporation
(“Borrower”).
          WHEREAS, Borrower, Agent, and Lenders are parties to that certain
Credit Agreement dated as of November 12, 2009 (as amended, modified or
supplemented from time to time, the “Credit Agreement”);
          WHEREAS, Borrower, Agent and Lenders are parties to that certain
Consent Under Credit Agreement dated as of January 22, 2010 (the “January
Consent”);
          WHEREAS, under the January Consent, Agent and Lenders consented to the
formation of Navarre Distribution Services ULC, an unlimited liability company
established under the laws of the Province of British Columbia (the “Canada
Subsidiary”), but prohibited the Canadian Subsidiary from engaging in any
business activity apart from becoming a party to a warehouse lease in the
Toronto area absent the further written consent of Agent and Lenders;
          WHEREAS, Borrower has requested that Agent and Lenders consent to the
commencement of the business operations of the Canadian Subsidiary, and Agent
and Lenders have agreed to the foregoing subject to the terms and conditions
contained herein; and
          WHEREAS, in connection with the foregoing, Borrower, Agent and Lenders
have agreed to amend the Credit Agreement in certain respects;
          NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.
          2. Consent. Subject to the satisfaction of the conditions set forth in
Section 7 below and in reliance upon the representations and warranties of
Borrower set forth in Section 8 below, Agent and Lenders hereby consent to the
conduct of distribution business operations by the Canadian Subsidiary
consistent with the description of the nature of the business of Borrower and
its Subsidiaries described on Schedule 6.6 of the Credit Agreement that is
currently conducted by Navarre Distribution Services, Inc. This is a limited
consent and shall not be deemed to constitute a consent or waiver of any other
term, provision or condition of the Credit Agreement or any other Loan Document,
as applicable, or to prejudice any right or remedy that

 



--------------------------------------------------------------------------------



 



Agent or any Lender may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document.
          3. Amendments to Credit Agreement: In reliance upon the
representations and warranties of Borrower set forth in Section 8 below, the
Credit Agreement is hereby amended in the following respects:
          (a) Article 6 of the Credit Agreement is amended by adding the
following new Section 6.16 thereto:
          6.16. Symantec Inventory and Navarre Distribution Canada.
     Permit Navarre Distribution Canada to directly purchase any Inventory from
Symantec Corporation or to otherwise acquire title to any Inventory produced by
Symantec Corporation (other than acquiring title at the moment of sale of such
Inventory to a customer of Navarre Distribution Canada from Navarre Distribution
Services, Inc. immediately prior to such title passing to such customer) unless
a joinder in form and substance acceptable to Agent adding Navarre Distribution
Canada as a party to the Symantec Intercreditor Agreement has been executed and
delivered by each party thereto.
          (b) Schedule 1.1 of the Credit Agreement is amended by adding the
defined term “Navarre Distribution Canada” thereto in its appropriate
alphabetical order as follows:
     “Navarre Distribution Canada” means Navarre Distribution Services ULC, an
unlimited liability company established under the laws of the Province of
British Columbia.
          (c) Schedule 1.1 of the Credit Agreement is amended by amending the
defined term “Eligible Accounts” set forth therein by (i) adding the
parenthetical “(excluding Accounts created by Navarre Distribution Canada)”
following the phrase “those Accounts created by a Loan Party” set forth in the
first paragraph of such definition, (ii) deleting the word “or” following the
first clause (p) of such definition, (iii) changing the lettering of the second
clause (p) of such definition to clause “(q)”, (iv) deleting the period at the
end of clause (q) of such definition, (v) adding “, or” to the end of clause
(q) of such definition, and (vi) adding the following new clause (r) to such
definition:.
          (r) Accounts owing to Navarre Distribution Canada.
          (d) Schedule 1.1 of the Credit Agreement is amended by amending the
defined term “Eligible Inventory” set forth therein by (i) adding the
parenthetical “(excluding the Inventory of Navarre Distribution Canada)”
following the phrase “Inventory consisting of first qualify finished goods held
for sale in the ordinary course of the Loan Parties’ business” set forth in the
first paragraph of such definition, (ii) deleting the word “or” following clause
(l) of such definition, (iii) deleting the period at the end of clause (m) of
such definition, (iv) adding “, or” to the end of (m) of such definition, and
(v) adding the following new clause (n) to such definition:
          (m) it is Inventory of Navarre Distribution Canada.

-2-



--------------------------------------------------------------------------------



 



          (e) The following Schedules to the Credit Agreement are amended and
restated in their entirety as set forth on Exhibit A to this Amendment:
Schedule 4.1(c) (Capitalization of Borrower’s Subsidiaries); Schedule 4.6(a)
(Official Name and Jurisdiction of Organization); Schedule 4.6(b) (Chief
Executive Officers); Schedule 4.6(c) (Organizational Identification Numbers);
and Schedule 4.30 (Locations of Inventory and Equipment).
          4. Acknowledgment. The Borrower hereby acknowledges and agrees that
under no circumstances shall any assets of the Canada Subsidiary constitute
Eligible Accounts or Eligible Inventory under the Credit Agreement unless and
until the Credit Agreement is amended to the contrary, and that Agent and
Lenders shall be under no obligation to include any assets of the Canada
Subsidiary in the Borrowing Base under the Credit Agreement unless and until the
Credit Agreement is amended to the contrary and Agent has completed its due
diligence with respect to the Canada Subsidiary and its assets, the results of
which are satisfactory to Agent.
          5. Continuing Effect. Except as expressly set forth in Section 2 and
Section 3 of this Amendment, nothing in this Amendment shall constitute a
modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue in full force and effect, in each case as
amended hereby.
          6. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrower, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Borrower hereby agrees that this Amendment in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Borrower in all respects.
          7. Conditions to Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent, each in
form and substance acceptable to Agent:
          (a) Agent shall have received a fully executed copy of this Amendment
(along with the Consent and Reaffirmation attached hereto) and each of the
additional documents, instruments and agreements listed on the Closing Checklist
attached hereto as Exhibit B, each in form and substance acceptable to Agent,
together with such other documents, agreements and instruments as Agent may
require or reasonably request; and
          (b) No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.
          8. Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Agent and Lenders that, after giving effect to this Amendment:

-3-



--------------------------------------------------------------------------------



 



          (a) All representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct on and as of the
date of this Amendment, in each case as if then made, other than representations
and warranties that expressly relate solely to an earlier date (in which case
such representations and warranties were true and correct on and as of such
earlier date);
          (b) No Default or Event of Default has occurred and is continuing; and
          (c) This Amendment and the Credit Agreement, as modified hereby,
constitute legal, valid and binding obligations of Borrower and are enforceable
against Borrower in accordance with their respective terms.
          9. Miscellaneous.
          (a) Expenses. Borrower agrees to pay on demand all Lender Group
Expenses of Agent (including, without limitation, the fees and expenses of US
and Canada outside counsel for Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of this Amendment and the Credit Agreement as
modified hereby.
          (b) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
          (c) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
          10. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower and each Guarantor (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower, any Guarantor or any of
their respective successors, assigns, or other legal representatives may now or
hereafter

-4-



--------------------------------------------------------------------------------



 



own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto which arises
at any time on or prior to the day and date of this Amendment.
          (b) Each of Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
          (c) Each of Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
[signature pages follow]

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized and delivered
as of the date first above written.

            NAVARRE CORPORATION,
a Minnesota corporation
      By:   /s/ J. Reid Porter         Title: Executive Vide President and CFO 
           

Signature Page to Consent Under Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC,
formerly known as Wells Fargo Foothill, LLC,
a Delaware limited liability company, as Agent and as a Lender
      By:   /s/ Jonathan T. Boynton         Title: Vice President             

Signature Page to Consent Under Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE LEVERAGE FINANCE CORP.,
as a Lender
      By:   /s/ Vik Dewhnjin         Title: Vice President             

Signature Page to Consent Under Credit Agreement

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
          Each of the undersigned hereby (i) acknowledges receipt of a copy of
the foregoing Consent and Amendment No. 1 to Credit Agreement (terms defined
therein and used, but not otherwise defined, herein shall have the meanings
assigned to them therein); (ii) consents to Borrower’s execution and delivery
thereof; (iii) agrees to be bound by the terms of the Amendment, including
Section 10 thereof; and (iv) affirms that nothing contained therein shall modify
in any respect whatsoever any Loan Document to which any of the undersigned is a
party and reaffirm that each such Loan Document is and shall continue to remain
in full force and effect. Although each of the undersigned has been informed of
the matters set forth herein and has acknowledged and agreed to same, each of
the undersigned understands that Agent and Lenders have no obligation to inform
any of the undersigned of such matters in the future or to seek any of the
undersigned’s acknowledgment or agreement to future consents, amendments or
waivers, and nothing herein shall create such a duty.
          IN WITNESS WHEREOF, each of the undersigned has executed this Consent
and Reaffirmation on and as of the date of such Amendment.

            NAVARRE DISTRIBUTION SERVICES, INC.,
a Minnesota corporation
      By:           Title:                    NAVARRE ONLINE FULFILLMENT
SERVICES, INC.,
a Minnesota corporation
      By:           Title:                  ENCORE SOFTWARE, INC.,
a Minnesota Corporation
      By:           Title:               

Consent and Reaffirmation to Consent under Credit Agreement

 



--------------------------------------------------------------------------------



 



            FUNIMATION PRODUCTIONS, LTD.,
a Texas limited partnership
      By:   Navarre CP, LLC, its General Partner               By:          
Title:                  ANIMEONLINE, LTD.,
a Texas limited partnership
      By:   Navarre CS, LLC, its General Partner               By:          
Title:                  NAVARRE CP, LLC,
a Minnesota limited liability company
      By:           Title:                  NAVARRE CLP, LLC,
a Minnesota limited liability company
      By:           Title:                  NAVARRE CS, LLC,
a Minnesota limited liability company
      By:           Title:                  FUNIMATION CHANNEL, INC.,
a Minnesota corporation
      By:           Title:               

Consent and Reaffirmation to Consent under Credit Agreement

 



--------------------------------------------------------------------------------



 



            BCI ECLIPSE COMPANY, LLC,
a Minnesota limited liability company
      By:           Title:                  NAVARRE LOGISTICAL SERVICES, INC.,
a Minnesota corporation
      By:           Title:                  NAVARRE DIGITAL SERVICES, INC.,
a Minnesota corporation
      By:           Title:                  NAVARRE DISTRIBUTION SERVICES ULC,
a British Columbia unlimited liability company
      By:           Title:               

Consent and Reaffirmation to Consent under Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Certain Amended and Restated Schedules
See Attached.
Consent and Reaffirmation to Consent under Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Closing Checklist
See Attached.
Consent and Reaffirmation to Consent under Credit Agreement

 